 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 1 of 19 Page ID #:9842


     Dan Stormer, Esq. [S.B. #101967]
 1   Brian Olney, Esq. [S.B. #298089]
 2   HADSELL STORMER & RENICK LLP
     128 N. Fair Oaks Avenue
 3   Pasadena, California 91103
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 5           bolney@hadsellstormer.com

 6   Attorneys for Plaintiff
 7
 8
 9
10
11                              UNITED STATES DISTRICT COURT
12
                               CENTRAL DISTRICT OF CALIFORNIA
13
14
     KIMBERLY J. ZION, individually and as    Case No.: 8:14-cv-01134-JVS-JDE
15   successor in interest to CONNOR ZION
                                              [Assigned to the Honorable James V. Selna -
16          Plaintiff,                        Courtroom 10C]
17                       v.
                                              SECOND SUPPLEMENTAL
18   COUNTY OF ORANGE, MICHAEL                DECLARATION OF DAN STORMER
     HIGGINS, and DOES 1 through 10,          IN SUPPORT OF PLAINTIFF’S
19   inclusive,                               MOTION FOR ATTORNEYS’ FEES
                                              AND NON-TAXABLE COSTS
20                       Defendants.
21                                            Complaint filed:        July 18, 2014
                                              Trial Date:             January 8, 2019
22
23
24
25
26
27
28
     SECOND SUPPL DECL DAN STORMER ISO
     PLTF’S MTN FOR ATTYS’ FEES
 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 2 of 19 Page ID #:9843



 1                            DECLARATION OF DAN STORMER
 2   I, Dan Stormer, declare and state:
 3        1.      I am a partner at Hadsell Stormer & Renick LLP and attorney of record for
 4   Plaintiff in this action. I am licensed to practice law in California and before this Court. I
 5   make this declaration in support of Plaintiff’s Motion for Attorney’s Fees and Non-
 6   Taxable Costs. It is based on my own personal knowledge, and if called as a witness, I
 7   could and would testify to the following matters.
 8        2.      As more fully set forth below, Plaintiff seeks an additional $100,802.93,
 9   consisting of $96,905.50 in attorney’s fees and $3,897.43 in costs incurred since the filing
10   of her Reply brief on March 11, 2019. This figure includes $84,443.50 in fees incurred
11   since March 11, and $12,462 in additional fees Plaintiff expects to reasonably incur after
12   the filing of this declaration to prepare for and appear at the Court’s hearing on the instant
13   motion.
14        3.      Plaintiff sought $1,366,115.50 in total fees and costs for all work performed
15   and all costs incurred through the filing of her Reply brief on March 11, 2019. Adding the
16   $100,802.93 in additional fees and costs incurred since March 11 (including the $12,462
17   in fees which Plaintiff anticipates she reasonably will incur through the Court’s hearing on
18   the instant motion) brings her total request for reasonable fees and costs in this litigation
19   to $1,466,918.43.
20        4.      Since filing her Reply brief in support of her motion for attorney’s fees on
21   March 11, 2019 (Dkt No. 312), Plaintiff Kimberly Zion has incurred 164.5 hours of
22   additional work opposing Defendants’ several post-trial motions (Dkt Nos. 309, 311) and
23   preparing the instant declaration, totaling $90,580.50 in additional attorney’s fees. This
24   work included (1) preparing an opposition briefs to Defendant Michael Higgins’s motion
25   for entry of judgement as a matter of law (Dkt No. 326); (2); preparing a second 30-page
26   opposition brief to Defendants’ combined motion to alter or amend the judgment and/or
27   motion for a new trial (Dkt No. 328); (3) preparing a supplemental brief addressing new
28   arguments raised in Defendant Higgins’s Reply brief as ordered by the Court (Dkt No.
     SECOND SUPPL DECL DAN STORMER ISO
     PLTF’S MTN FOR ATTYS’ FEES
                                                      -1-
 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 3 of 19 Page ID #:9844



 1   344); and (4) preparing for and appearing at the Court’s April 15, 2019, hearing on
 2   Defendants’ motions. Defendants’ post-trial briefs totaled 76 pages, raised many legal
 3   issues, and required considerable time and effort to oppose, including substantial legal
 4   research and a detailed review of the record at trial.
 5        5.      We are not seeking compensation for the work performed since March 11 by
 6   Jordyn Bishop, Daniel Johnson, or our paralegal Jessica Valdenegro, because we did not
 7   seek compensation for their work in our opening brief, and because their hours incurred
 8   since that time remain de minimis. This results in a deduction of $6,137. With this
 9   deduction, the total fees incurred since March 11 are reduced from $90,580.50 to
10   $84,443.50. In addition, we did not bill for certain time spent conferencing among
11   attorneys or with our legal assistants.
12        6.      A complete listing of Plaintiff’s contemporaneously-entered time entries is
13   attached hereto as Exhibit A.
14        7.      The work described herein was performed by 5 attorneys, 3 legal assistants,
15   and 1 law student, as summarized in the following table:
16                                    Title / Year of                  Hours Since
                Name                                          Rate                   Lodestar
17                                     Graduation                        3/11/19
18    Dan Stormer                    Attorney, 1974           $1,150          17.4      $20,010

19    Joshua Piovia-Scott            Attorney, 2002            $725           15.6      $11,310

20    Cindy Pánuco                   Attorney, 2009            $575           11.0       $6,325
21    Brian Olney                    Attorney, 2013            $475           98.3   $46,692.50
22    Jordyn A. Bishop               Attorney, 2017            $350           11.0       $3,850
23    Daniel Johnson                 Law Student               $220            9.6       $2,112
24    Mitzi Mendoza                  Legal Assistant           $175            0.5          $88
25    Tami Galindo                   Legal Assistant           $175            0.1          $18
26    Jessica Valdenegro             Legal Assistant           $175            1.0         $175
27    TOTAL LODESTAR                                                         164.5   $90,580.50
28    TOTAL FEES REQUESTED                                                   153.3   $84,443.50
     SECOND SUPPL DECL DAN STORMER ISO
     PLTF’S MTN FOR ATTYS’ FEES
                                                        -2-
 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 4 of 19 Page ID #:9845



 1        8.      I anticipate that I will reasonably incur 6.5 hours preparing for (4 hours) and
 2   appearing at Court’s hearing on Plaintiff’s fee motion (2.5 hours, including an estimated 2
 3   hours of roundtrip travel between our Pasadena office and the Courthouse in Santa Ana),
 4   and that Mr. Olney will incur 10.5 hours preparing for (8 hours) and appearing at the
 5   hearing (2.5 hours, including travel). These hours account for an addition $12,462
 6   ($7,475 for me + $4,987 for Mr. Olney) in attorney’s fees at our respective rates.
 7   Including these fees brings the total additional fees requested herein to $96,905.50
 8   ($84,443.50 + $12,462).
 9        9.      Consistent with our practice throughout this litigation, I organized our work
10   on these projects economically by assigning the majority of the work to attorneys with
11   lower billing rates. Specifically, Mr. Olney performed two-thirds of all the attorney work
12   opposing Defendants’ post-trial motions, including taking the lead role researching and
13   drafting our briefs and arguing the motions at the Court’s April 15 hearing.
14       10.      Although we did not seek compensation in our motion for the de minimis
15   work performed by Mr. Piovia-Scott, the work he performed on our Opposition briefs was
16   substantial and we accordingly seek compensation for that work here.
17       11.      Mr. Piovia-Scott graduated from the UCLA School of Law in 2002 as part of
18   the Program in Public Interest Law and Policy and was a member of the second class of
19   the law school’s Concentration in Critical Race Studies. Mr. Piovia-Scott has been a
20   partner at Hadsell Stormer & Renick LLP since 2013. He requests an hourly fee of $725.
21       12.      Mr. Piovia-Scott has worked on a wide range of high-profile civil rights
22   cases, including as one of the lead counsel in Keunang v. LAPD, a video recorded fatal
23   shooting that made international news and for which we secured a jury verdict that the
24   officers violated Mr. Keunang’s constitutional rights by using excessive force, and then
25   negotiated a $1.95 million settlement. In Mayfield v. Sacramento County Sheriff's
26   Department, Mr. Piovia-Scott helped obtain a $5 million settlement on behalf of a young
27   man who was beaten in the Sacramento County Jail, whose mental illness went untreated
28   and who was paralyzed in a suicide attempt. In De La Trinidad v. Los Angeles County
     SECOND SUPPL DECL DAN STORMER ISO
     PLTF’S MTN FOR ATTYS’ FEES
                                                     -3-
 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 5 of 19 Page ID #:9846



 1   Sheriff's Department, Mr. Piovia-Scott helped secure a $5.3 million settlement on behalf
 2   of the family of a man who was shot and killed by Sheriff's deputies, and in Ruiz v.
 3   Jackson, he helped obtain a jury award of $1.6 million against a Sony Executive for
 4   coercing a Filipino woman into service as a domestic slave. Mr. Piovia-Scott was one of
 5   the lead counsel in Claypole v. Monterey County, where he helped obtain a $1.1 million
 6   settlement on behalf of the mother of a young man who committed suicide in the
 7   Monterey County Jail. He also served as lead trial counsel in a three-week arbitration trial
 8   in which he obtained a $2 million verdict on behalf of a long-time employee who was
 9   discriminated against and then terminated because of his age. Mr. Piovia-Scott secured a
10   published appellate court victory for First Amendment rights as one of the lead counsel in
11   the case of former Orange County Sheriff Jeff Bardzik, who alleged that he was retaliated
12   against by then-Sheriff Michael Carona for supporting Carona’s opponent in the election
13   for County Sheriff. Mr. Piovia-Scott successfully briefed and argued the case in the
14   United States Court of Appeals for the Ninth Circuit, which issued a published opinion
15   holding that Mr. Bardzik could proceed to trial on his First Amendment right to political
16   speech claim and that Carona was not entitled to qualified immunity for his retaliation.
17   Bardzik v. County of Orange, 635 F.3d 1138 (9th Cir. 2011). Mr. Piovia-Scott then helped
18   obtain a $950,000 settlement for Mr. Bardzik, one of the largest settlements of this kind in
19   the history of Orange County.
20       13.      Mr. Piovia-Scott received the “Religious Liberty Award” from the ACLU of
21   Southern California in 2012 for his work on a case challenging the United States
22   government’s surveillance of Muslim Americans solely on the basis of their religion.
23   Fazaga, et al. v. Federal Bureau of Investigations, et al., SACV11-00301CJC (VBKx).
24   Mr. Piovia-Scott was selected as a “Super Lawyer” by the Los Angeles Magazine and
25   Law & Politics Magazine in 2017 and 2018 after being selected as a “Rising Star” by the
26   same publication each year since 2005. He is frequently asked to speak about civil rights
27   litigation by legal organizations, law schools and universities, including the UCLA School
28   of Law, Loyola Law School and Occidental College.
     SECOND SUPPL DECL DAN STORMER ISO
     PLTF’S MTN FOR ATTYS’ FEES
                                                     -4-
 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 6 of 19 Page ID #:9847



 1        14.     Mr. Piovia-Scott provided valuable assistance in the preparation of Plaintiff’s
 2   Opposition briefs. I assigned him to research and analyze several discreet issues, tasks he
 3   was able to perform quickly and efficiently due to his extensive experience. Although
 4   new to this case, Mr. Piovia-Scott did not need to spend time orienting to the case, again
 5   due to his extensive experience. I coordinated Mr. Piovia-Scott’s with that performed by
 6   Mr. Olney so as to avoid any duplication of effort.
 7        15.     Our firm also incurred $3,897.43 in compensable costs after we filed our
 8   Reply brief in support of our fee motion on March 11, 2019. An itemized list of
 9   Plaintiff’s costs incurred since March 11 is attached hereto as Exhibit B. 1 Where
10   available, receipts documenting these costs are attached hereto as Exhibit C. We seek
11   compensation for the following costs:
12                  Description                             Amount
13                  Litigation Files                                 $60.00
14                  Photocopying                                  $1,489.80
15                  Scanning                                         $34.05
16                  Index Tabs                                       $49.20
17                  Supplies                                          $6.00
18                  Telephone                                         $5.00
19                  Word Processing                               $1,442.00
20                  Lexis/Pacer Research                             $16.96
21                  Courier                                          $31.78
22
                    In-house Messenger                              $455.00
23
                    Reproduction of Documents                      $147.582
24
25   1
       Exhibit B also lists $8,995.00 in expert fees for services incurred during this litigation but
26   not paid until March 19, 2019. Plaintiff is not seeking compensation for these expert fees.
     See Dkt No. 305 at 24 n.6.
27   2
       The amount reflects the 346 total pages in Plaintiff’s filings at Dkt Nos. 324 (4 pages),
28   326 (19 pages), 326-1 (95 pages), and 328 (37 pages), 328-1 (185 pages), and 344 (6
     pages), for which Plaintiff was required to deliver a Mandatory Chambers Copy to the
     SECOND SUPPL DECL DAN STORMER ISO
     PLTF’S MTN FOR ATTYS’ FEES
                                                      -5-
 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 7 of 19 Page ID #:9848



 1                 Mileage / Parking                             $255.763
 2                 Witness Fees                                 ($95.70)4
 3                 TOTAL                                        $3,897.43
 4
 5         I declare under penalty of perjury pursuant to the laws of the State of California and
 6   the United States of America that the foregoing is true and correct. Executed this 22nd day
 7   of April 2019 in Pasadena, California.
 8
 9                                               /s/ Dan Stormer
                                                   Dan Stormer
10
11
12
13
14
15
16
17
18
19
20
21   Court, times our billing rate of $0.30/page. The amount also includes our billing rate of
22   $10.94 for the actual cost of each of the four USB drives we filed containing the
     multimedia exhibits attached to Plaintiff’s Opposition briefs to Defendants’ post-trial
23   motions. See L.R. 34-3.10(a) (stating that copy fees for Mandatory Chambers Copies are
24   compensable). I have not included any of Plaintiff’s amended or errata filings in this total,
     see, e.g., Dkt Nos. 332, 333, 335, 345.
25   3
       The amount includes $71.60 in costs for services provided prior to March 11, but not paid
26   until April 18, 2019, and not previously included in Plaintiff’s bill of costs, attorney fee
     motion, or Reply.
27   4
       Plaintiff received a refund for $95.70 in witness fees for witnesses John Suwanpruksa and
28   Ryan McCulloch, which were previously included in her bill of costs filed at Dkt No. 304.
     Because we previously sought compensation for this $95.70, it is listed as an offset herein.
     SECOND SUPPL DECL DAN STORMER ISO
     PLTF’S MTN FOR ATTYS’ FEES
                                                      -6-
 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 8 of 19 Page ID #:9849



HADSELL STORMER & RENICK LLP
128 N. FAIR OAKS AVENUE
SUITE 204
PASADENA, CA 91103


Invoice submitted to:
Kimberly Zion, et al. v. County of Orange, et al.




April 22, 2019


Invoice #12462



             Professional Services

                                                                                             Hrs/Rate      Amount

 3/12/2019 JAB      Research                                                                    4.00    NO CHARGE
                    Call w CP, legal research re: submitting further interrogatories after    350.00/hr
                    verdict, email findings
             BO     Motion                                                                      6.30    NO CHARGE
                    Draft opposition to Rule 59 motion                                        475.00/hr
             BO     Motion                                                                      0.40    NO CHARGE
                    Draft opposition to Rule 50 motion                                        475.00/hr
             DJ     Meeting                                                                     0.30    NO CHARGE
                    meeting w/ Brian Olney re: challenges in Zion verdict/damages and         220.00/hr
                    remittitur
             DJ     Research                                                                    4.50    NO CHARGE
                    Remittitur research                                                       220.00/hr
 3/13/2019 BO       Motion                                                                      7.40    NO CHARGE
                    Draft opposition to Rule 50 motion                                        475.00/hr
 3/14/2019 CP       Draft                                                                       6.80    NO CHARGE
                    draft and find cites re procedural history on Motion in limine's and      575.00/hr
                    evidence exlcuded unknown to Higgins for factual section re:
                    post-trial opposition briefs; send to cocounsel
             BO     Draft                                                                       7.70    NO CHARGE
                    Draft opposition to Rule 59 motion                                        475.00/hr
 3/15/2019 BO       Draft                                                                       5.80    NO CHARGE
                    Draft opposition to Rule 59 motion                                        475.00/hr
             BO     Miscellaneous                                                               0.90    NO CHARGE
                    Mtg w/ CP re Zion opposition briefs (0.3); Mtg w/ JV re Zion              475.00/hr
                    opposition briefs (0.1); Calls w/ JPS, JB re Opp to Rule 59 Motion
                    (0.5)
             DJ     Telephone                                                                   0.30    NO CHARGE
                    Meeting w/ JPS, Brian Olney, and Rachel about the Zion case               220.00/hr
                    remittitur




                                                                                                  Exhibit A
                                                                                                    Page 1
  Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 9 of 19 Page ID #:9850



Kimberly Zion, et al. v. County of Orange, et al.                                                            Page   2

                                                                                              Hrs/Rate          Amount

  3/15/2019 DJ       Research                                                                    4.00    NO CHARGE
                     Pre-death pain and suffering research for remittitur                      220.00/hr
              DJ     Memorandum                                                                  0.50    NO CHARGE
                     Write up of research on pre-death pain and suffering                      220.00/hr
              JP     Preparation                                                                 6.20    NO CHARGE
                     preapre opps, legal resaerch, review file, trial documents,               725.00/hr
                     documents
              CP     Conference                                                                  0.30       NO CHARGE
                     Meeting w/ BO re: opposition briefs                                       575.00/hr
              JAB    Telephone                                                                   0.50       NO CHARGE
                     Calls w/ JPS, BO re Opp to Rule 59 Motion                                 350.00/hr
              JAB    Research                                                                    6.50       NO CHARGE
                     Legal research re Opp to Rule 59 Motion; draft opps                       350.00/hr
  3/16/2019 BO       Draft                                                                       6.30       NO CHARGE
                     Draft opposition to Rule 59 motion                                        475.00/hr
  3/17/2019 CP       Draft                                                                       3.90       NO CHARGE
                     draft and find cites re damages part of factual section re: post-trial    575.00/hr
                     opposition briefs; send to cocounsel
              BO     Draft                                                                        9.20      NO CHARGE
                     Draft opposition to Rule 59 motion                                         475.00/hr
  3/18/2019 MM       Telephone                                                                    0.10      NO CHARGE
                     knox re: chambers copy                                                     175.00/hr
              MM     Conference                                                                   0.30      NO CHARGE
                     TG re: trial exhibits                                                      175.00/hr
              DS     Preparation                                                                  3.90      NO CHARGE
                     edit / revise opposition briefs                                          1,150.00/hr
              BO     Draft                                                                       11.90      NO CHARGE
                     Draft opposition to Rule 50 motion                                         475.00/hr
              JP     Filing                                                                       9.40      NO CHARGE
                     gather evidence and assist with filing, review trial transcripts,          725.00/hr
                     documents, file, trial info
  3/19/2019 BO       Motion                                                                       3.50      NO CHARGE
                     Review Defts' post-trial briefs, research Oppositions                      475.00/hr
              MM     Conference                                                                   0.10      NO CHARGE
                     TG re: chambers copy                                                       175.00/hr
              JV     Miscellaneous                                                                0.30      NO CHARGE
                     prep courtesy copy                                                         175.00/hr
              JV     Conference                                                                   0.30      NO CHARGE
                     conf with BO, conf with TG, conf with DH                                   175.00/hr
  3/25/2019 DS       Motion                                                                       1.60      NO CHARGE
                     review Defendants' Reply briefs                                          1,150.00/hr
              BO     Telephone                                                                    0.50      NO CHARGE
                     Call w/ client re post-trial motions                                       475.00/hr
  3/26/2019 TG       Miscellaneous                                                                0.10      NO CHARGE
                     prepare efiled documents                                                   175.00/hr
              BO     Review                                                                       2.00      NO CHARGE
                     Review Defendants' Reply briefs filed ISO of post-trial motions, prep      475.00/hr
                     for hearing
              BO     Research                                                                     3.00    NO CHARGE
                     Research, draft supplemental brief re Rule 50                              475.00/hr
  3/27/2019 DS       Preparation                                                                  0.80    NO CHARGE
                     research re: Rule 50 procedural requirements                             1,150.00/hr




                                                                                                   Exhibit A
                                                                                                     Page 2
      Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 10 of 19 Page ID
                                        #:9851


Kimberly Zion, et al. v. County of Orange, et al.                                                            Page       3

                                                                                              Hrs/Rate          Amount

  3/28/2019 BO       Motion                                                                       5.70      NO CHARGE
                     Draft supplemental brief re Rule 50                                        475.00/hr
              BO     Motion                                                                       0.20      NO CHARGE
                     Mtgs w/ JV, JV & MM re attorney fee motion                                 475.00/hr
              DS     Preparation                                                                  1.90      NO CHARGE
                     research Rule 50 procedural requirements                                 1,150.00/hr
  3/29/2019 BO       Draft                                                                        2.00      NO CHARGE
                     Draft supplemental brief re Rule 50                                        475.00/hr
              BO     Edit/ Revise                                                                 0.60      NO CHARGE
                     Edit, revise notice of errata re: attorney fee motion                      475.00/hr
              DS     Preparation                                                                  1.80      NO CHARGE
                     review various drafts of supplemental brief, edit and revise             1,150.00/hr
    4/1/2019 JV      Miscellaneous                                                                0.20      NO CHARGE
                     prep courtesy copies                                                       175.00/hr
    4/2/2019 JV      Miscellaneous                                                                0.20      NO CHARGE
                     prep courtesy copy                                                         175.00/hr
  4/12/2019 BO       Hearing                                                                      7.20      NO CHARGE
                     Prepare for 4/15 hearing on post-trial motions                             475.00/hr
              DS     Preparation                                                                  2.30      NO CHARGE
                     prepare for hearing                                                      1,150.00/hr
  4/13/2019 BO       Hearing                                                                      2.40      NO CHARGE
                     Prepare for 4/15 hearing on post-trial motions                             475.00/hr
  4/14/2019 BO       Hearing                                                                      2.00      NO CHARGE
                     Prepare for 4/15 hearing on post-trial motions                             475.00/hr
  4/15/2019 BO       Hearing                                                                      7.60      NO CHARGE
                     Prepare for 4/15 hearing on post-trial motions (3.9), travel to / from     475.00/hr
                     Santa Ana (2.2), attend hearing (1.5)
              DS     Preparation                                                                  2.20    NO CHARGE
                     travel                                                                   1,150.00/hr
              DS     Preparation                                                                  2.90    NO CHARGE
                     preparation BO/reviewe opinions/hearing                                  1,150.00/hr
  4/18/2019 BO       Miscellaneous                                                                0.10    NO CHARGE
                     Mtg w/ DS re fee motion, email Defendants re schedule for filing           475.00/hr
                     supplement with post-Reply fees and calendaring hearing
  4/19/2019 BO       Draft                                                                       2.90    NO CHARGE
                     Draft fee motion supplement                                               475.00/hr
  4/22/2019 BO       Draft                                                                       2.60    NO CHARGE
                     Draft, edit, and finalize fee motion supplement                           475.00/hr
              BO     Edit/ Revise                                                                0.10    NO CHARGE
                     Edit, review proposed stipulation and proposed order re: fee motion       475.00/hr
                     briefing and hearing schedule, email Opp counsel re: same
              For professional services rendered                                               164.50               $0.00




                                                                                                   Exhibit A
                                                                                                     Page 3
      Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 11 of 19 Page ID
                                        #:9852


Kimberly Zion, et al. v. County of Orange, et al.                                 Page   4




                                                    User Summary
Name                                                               Hours   Rate      Amount
Brian Olney                                                        98.30   0.00       $0.00
Cindy Panuco                                                       11.00   0.00       $0.00
Daniel Johnson                                                      9.60   0.00       $0.00
DS Dan Stormer                                                     17.40   0.00       $0.00
Jessica Valdenegro                                                  1.00   0.00       $0.00
Jordyn Ashley Bishop                                               11.00   0.00       $0.00
Josh Piovia-Scott                                                  15.60   0.00       $0.00
Mitzi Mendoza                                                       0.50   0.00       $0.00
Tami Galindo                                                        0.10   0.00       $0.00




                                                                           Exhibit A
                                                                             Page 4
     Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 12 of 19 Page ID
                                       #:9853


HADSELL STORMER & RENICK LLP
128 N. FAIR OAKS AVENUE
SUITE 204
PASADENA, CA 91103


Invoice submitted to:
Kimberly Zion, et al. v. County of Orange, et al.




April 22, 2019


Invoice #12462


             Additional Charges :

                                                                                 Amount

             $Expert Fees

 3/19/2019 $Expert Fees                                                         8,995.00
           On Scene Consulting - Scott De Foe Expert Fees

             SUBTOTAL:                                                      [   8,995.00]

             $*Lit. Files

 3/26/2019 $*Lit. Files                                                             60.00
           Monthly Litigation Files

             SUBTOTAL:                                                      [       60.00]

             $Photocopying

 3/27/2019 $Photocopying                                                        1,489.80
           Monthly Photocopying-Xerox copier

             SUBTOTAL:                                                      [   1,489.80]

             $Scanning

 3/27/2019 In-house-Scanning                                                        34.05
           Monthly In-house Scanning

             SUBTOTAL:                                                      [       34.05]




                                                                       Exhibit B
                                                                         Page 1
      Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 13 of 19 Page ID
                                        #:9854


Kimberly Zion, et al. v. County of Orange, et al.                                               Page       2

                                                                                                     Amount

              $*Index Tabs

  3/29/2019 $*Index Tabs                                                                               49.20
            Monthly Index Tabs

              SUBTOTAL:                                                                         [      49.20]

              $*Month Supply

  3/29/2019 $*Month Supply                                                                              6.00
            Monthly Supplies

              SUBTOTAL:                                                                         [       6.00]

              $*Monthly Phone

  3/29/2019 $*Monthly Phone                                                                             5.00
            Monthly Telephone

              SUBTOTAL:                                                                         [       5.00]

              $*Wordprocess

  3/31/2019 Wordprocessing                                                                             21.00
            Monthly word processing- printing/downloading documents/emailing/e-filing-JV
            Wordprocessing                                                                             70.00
            Monthly word processing- printing/downloading documents/emailing/e-filing-NM
            Wordprocessing                                                                             87.50
            Monthly word processing- printing/downloading documents/emailing/e-filing-TG
            Wordprocessing                                                                          1,263.50
            Monthly word processing- printing/downloading documents/emailing/e-filing

              SUBTOTAL:                                                                         [   1,442.00]

              $Lexis

    4/1/2019 $Lexis                                                                                    16.96
             Monthly legal research-Month of March 2019

              SUBTOTAL:                                                                         [      16.96]

              $Courier Charge

  4/16/2019 $Courier Charge                                                                            31.78
            UPS - courier charge

              SUBTOTAL:                                                                         [      31.78]

              $Messenger LA

  4/18/2019 $Messenger LA                                                                              32.00
            Deliver to USDC 350 W 1st Street, LA CA on 02/21/19 re: Bill of costs




                                                                                           Exhibit B
                                                                                             Page 2
      Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 14 of 19 Page ID
                                        #:9855


Kimberly Zion, et al. v. County of Orange, et al.                                                  Page       3

                                                                                                       Amount


              SUBTOTAL:                                                                            [      32.00]

              $Messenger OC

  4/18/2019 $Messenger OC                                                                                 47.00
            Deliver to Daniel Spradlen 333 Anton Blvd., Costa Mesa, CA on 03/19/19
            $Messenger OC                                                                                 94.00
            Deliver to USDC 4th Street, Santa Ana, CA on 03/20/19
            $Messenger OC                                                                                 94.00
            Pick up from USDC 4th Street, Santa Ana, CA on 03/19/19
            $Messenger OC                                                                                 94.00
            Deliver to USDC 4th Street, Santa Ana, CA on 03/12/19
            $Messenger OC                                                                                 94.00
            Pick up from USDC W 4th Street, Santa Ana, CA on 02/21/19

              SUBTOTAL:                                                                            [   423.00]

              $Mlg/Parking

  4/18/2019 $Mlg/Parking                                                                               255.76
            Mileage/Parking-D. Hannah

              SUBTOTAL:                                                                            [   255.76]

              Total costs                                                                          $12,840.55

 3/26/2019 Payment - thank you - Refund for John Suwanpruksa and Ryan McCulloch re: did not            ($95.70)
           appear. Check No. 0205665

              Total payments and adjustments                                                           ($95.70)


              Balance due                                                                          $12,744.85




                                                                                              Exhibit B
                                                                                                Page 3
Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 15 of 19 Page ID
                                  #:9856

                                                                                      Delivery Service_ Invoice
                                                                                      Invoice Date        April 6, 2019
                                                                                      Invoice Number      OOOOA4V969149
                                                                                      Shipper Number      A4V969

                                                                                      Page3 of4
 Outbound
 UPS Shipping Document




 UPS Internet Shipping
 Pickup                                                                          ZIP                             Published      Incentive      Billed
 Date                            Tracking Number         Service                 Code         Zone . Weight        Charge          Credit     Charge
 03/29                        1ZA4V9690194632404         Next Day Air Commercial 92701        102     Letter        24.64           -9.86      14.78
                                                         Letter
                                                         Fuel Surcharge                                                1.85        -0.74        1.11
                                                         Promotion Code applied:easy
                                                         Total                                                        26.49     -10.60         15.89
                         UserlD: jes_val
                         Sender : J. Valdenegro - Zion                                            Receiver:
                                      Hadsell Stormer & Renick LLP                                          U.S. Courthouse
                                      128 N. Fair Oaks Ave.                                                 411 West 4th Street
                                      PASADENA CA 91103                                                     SANTA ANA CA 92701
..24/Q1       _ _ _ _ _ _1~ZA~4~V=9~69~0~1~90_(i_06619 Next Day Air CQQ1fileB,.i£!1..Jl_ZZ,OJ___j_Q2                             .::9.86..
                                                       Letter
                                                       Fuel Surcharge                                                  1.85       -0.74         1.11
                                                       Promotion Code applied:easy
                                                       Total                                                          26.49     -10.60         15.89

                                                                                               Receiver:ATIN: Hon. James V.
                                                                                                                           Federal Building


          Total for




              004262 2/2




                                                                                                                                Exhibit C
                                                                                                                                  Page 1
  Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 16 of 19 Page ID
                                    #:9857
·--·----,              -




           f -~   .•


           'i




          .•. J



                                                                    Exhibit C
                                                                      Page 2
Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 17 of 19 Page ID
                                  #:9858




                                            ro-ro-t
                                           M llt~




                                                                  Exhibit C
                                                                    Page 3
 Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 18 of 19 Page ID
                                   #:9859



Claudia Lopez

From:                             Staples Business Advantage <orders@staplesadvantage.com>
Sent:                             Tuesday, January 15, 2019 3:33 PM
To:                               Claudia Lopez
Subject:                          Your Staples Business Advantage Order #7211650956 order status




     10----
      ffi = ·---    -
                   PAPER
                        ··--·   '=·--- -
                                      INK& TONER
                                                             I=   ---- --
                                                                      COFFEE
                                                                                 I= --- - -
                                                                                          FURNITURE




                                   ORDER NUMBER: 7211650956
                                 ORDER DATE: 01/15/2019 6:33 PM ET
                                       ACCOUNT:



                                              SHIPPING SOON


           Expected Delivery: Wednesday, January 16, 2019
           Ship To: 128 N FAIR OAKS, FL 1 PASADENA, CA 91103




                                                         1




                                                                                                   Exhibit C
                                                                                                     Page 4
Case 8:14-cv-01134-JVS-JDE Document 350 Filed 04/22/19 Page 19 of 19 Page ID
                                  #:9860


       0 --- ------·-
       X
                                                                   Quantity:   Price:
                                                                               $19.99
                                                                                        Subtotal:
                                                                                        $59.97
                         Lexar JumpDrive 550 16GB                     3
                         USB 2.0 Flash Drives, 2/Pack
                        (UDS50-16GABNL2)
                        Item It: 2071292
                        Customer Item It: 2071292




                                         ORDER INFORMATION


      PAYMENT INFORMATION
      Subtotal:                                  $219.73
      Shipping:                                         Free
      Tax:                                         $20.87
      Order Total:                               $240.60

   IEi jPremium savings for this order: $6.80




                                         YOU MIGHT ALSO LIKE



                                                               2




                                                                                        Exhibit C
                                                                                          Page 5
